Title: To James Madison from William Gray and Others, November 1815 (Abstract)
From: Gray, William
To: Madison, James


                    § From William Gray and Others. November 1815, Boston. “The undersigned, merchants and others connected in commercial business, beg leave to recommend William Porter of this town as a suitable person to fill a consular office in Europe.
                    “Mr. Porter has been to Europe as the agent of persons who were interested in vessels captured by the Danes & French, and has so conducted his business as to give great satisfaction to his employers, and we have no doubt would give satisfaction to the government in case he should receive an appointment.”
                